Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because there are many same references pointing to the different parts, for example a reference character “150” in Figures 14-15, 16, 16A, 17 has been used to designate both a plunger and a food receiving component; a reference character “70” in Figures 8 and 19 has been used to designate two different parts... (please note that there are different embodiments, the further embodiment should have their owned references)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 45 are objected to because of the following informalities:  the comas “,” between “wherein and said at least one…” in claim 8 should be deleted and the status of claim 45 should be “Withdrawn, previously presented”. See the election in the previous office action. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, 11, 15, 17-19, 21-22, 25-26, 28, 38, 42, 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kreb (US 2017/0105578 and a Provisional Application 62/243791, filed on 10/20/2015).
Regarding claim 1, Kreb shows a spiralizer attachment (Figure 4) for a kitchen appliance(Figures 1-4), comprising:
a rotatable blade plate (210, Figure 3B) receivable within a container body (110) of the kitchen appliance, said blade plate including a slot (217) and at least one blade (216);
wherein rotation of said blade plate relative to a food item forms at least one continuous slice of the food item (Abstract and Para. 20 “spiral”); and
wherein the blade plate is configured to attach to a rotatable base (202) within said container body such that the blade plate is rotatable with the base (Para. 22 “In use, food cutting assembly 200, including catch bowl 202 and lid 210, is rotatable relative to base bowl 110”), and said at least one continuous slice is collected within said base (Para. 22).
Regarding claim 5, Kreb shows that said blade plate includes a first blade and a second blade (216, 214), each of the first blade and the second blade having at least one cutting surface (Para. 20 and Figure 2A shows the spiking blades or protruding members 214 being sharpening edges).
Regarding claim 7, Kreb shows that a position of said second blade relative to said first blade (Figures 3B) defines a length of said continuous slice (see the discussion “spiral” in claim 1 above).
Regarding claim 8, Kreb shows that said at least one cutting surface of said second blade divides said at least one continuous slice into a plurality of elongated strands (Figure 4 and see the discussion “spiral” in claim 1 above).
Regarding claim 11, Kreb shows that said blade plate is configured to cooperate with a removable lid (120) having an opening and a hollow interior  (chute 130) configured to receive said food item (Paras. 18 and 22). 
Regarding claim 15, Kreb shows a kitchen appliance (Figures 1-4) comprising:
a food processor (Figure 4 shows parts for processing a food) including a driven rotatable component (204A); and
a spiralizer attachment configured for removable association with said food processor (see the discussion in claim 1 above), said spiralizer attachment including at least one blade operably coupled to said rotatable component (see the discussion in claim 1 above and Figure 2C), such that rotation of said at least one blade about a food item forms at least one continuous slice of the food item (see the discussion “spiral” in claim 1 above);
a base (206, Figure 2C) connected to said rotatable component for rotation of said base about an axis; and
a blade plate (210) connected to said base such that the blade plate rotates with the base (see the discussion in claim 1 above), wherein said blade plate includes a slot and said at least one blade, said at least one continuous slice being collected within said base (see the discussion in claim 1 above).
Regarding claim 17, Kreb shows that said food processor further includes:
a processor base (Para. 8 “a motor driven base”) having a rotary component (204B); and
a container (110) configured to couple to said processor base, said container including a rotatable assembly (a motor, Paras. 7-8 and Figure 2A),
wherein said rotatable assembly includes a coupling component (Figure 2B below) configured to engage said rotary component when said container is mounted to said processor base to drive said rotatable assembly and said rotatable component about the axis (Figure 2B below show a slot for coupling to the base) .

    PNG
    media_image1.png
    840
    626
    media_image1.png
    Greyscale

Regarding claim 18, Kreb shows that said base includes an attachment area having a contour generally complementary to said rotary component (Para. 8 “ the base bowl and lid adapted to be located on a motor driven base having a drive shaft extending up from the base and into a center tube in the base bowl” and also see the size and shape of the coupling component as illustrated in Figure 2B above).
Regarding claims 19, 21-22, Kreb shows all of the limitations as discussed in claims 5, 7-8 above. 


Regarding claim 25, Kreb shows all of the limitations as discussed in claim 11 above.
Regarding claim 26, Kreb shows that said removable lid includes a food receiving component (as this limitation is written, it is not clear what the food receiving component be helps readers to clearly understand this limitation, therefore, a pusher, Para. 18, for receiving and pushing a food item into the processing assembly and meet the limitation), said food receiving component being movable between a first position, adjacent an upper surface of said lid and a second position (since this is a pusher, it moves one position to another position in the chute).
Regarding claim 28, Kreb shows that a plunger insertable into said opening, a force applied by said plunger maintaining contact between said food item and said blade plate (see the discussion “pusher” in claim 26 above).
Regarding claim 38, Kreb teaches a method of spiralizing a food item, comprising:
installing a spiralizer attachment within a kitchen appliance (Figures 1-4 and Paras. 18-22), the spiralizer attachment including a rotatable blade plate having a slot and at least one blade (see the discussion in claim 1 above);
arranging a food item in contact with a surface of the spiralizer attachment (Para. 18 “a pusher (not shown) for pushing a food item into the processing assembly 100”); and
operating said kitchen appliance such that said blade plate rotates about an axis relative to said food item to form at least one continuous slice of the food item (see the discussion in claim 1 above);
wherein installing said spiralizer attachment includes:
coupling said spiralizer attachment to a base of the kitchen appliance; and coupling said base to a rotating component of said kitchen appliance such that the spiralizer attachment rotates with the base (see the discussion in claims 17-18 above).
 Regarding claim 42, Kreb teaches that said spiralizer attachment is indirectly coupled to said rotating component (see Figures 1-4 and the spiralizer attachment is indirectly coupled to the motor).
Regarding claim 44, Kreb teaches that said blade plate is rotated about an axis by a motor (Para. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreb in view of Beber et al (US 2017/0080592) hereinafter Beber.
Regarding claims 6 and 20, Kreb shows all of the limitations as stated in claims above except that a height of said first blade is adjustable to control a thickness of said continuous slice.
Beber shows a kitchen appliance (Figures 1-3) including a blade assembly (36) that has a height (a distance “D” in Figure 3) of a blade (18) is adjustable relative to an upper surface of the rotating disk (34) to control a thickness of said continuous slice (Abstract and Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade plate and the first blade of Kreb to have a height of said first blade to be adjustable, as taught by Beber, in order to allow varying the thickness of the food items cut by the blade (Abstract of Beber).
Claims 9-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kreb in view of Conti et al (US 10813486, effective filing date 11/11/2015).
Regarding claims 9 and 23, Kreb shows all of the limitations as stated in claims above except a kit of a plurality of second blades for interchangeable second blades and each second blade having a distinct configuration of said at least one cutting surface as set forth in the claim.
However, Conti shows a kitchen appliance (Figures 1-3, 12-15) that has a blade drum including many vertical blade sets rotational and interchangeable (12-15) via a knob (370) and each blade set having a distinct configuration of said at least one cutting surface. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade plate and the second blade or vertical blade of Kreb to have a blade drum including many vertical blade sets rotational and interchangeable and each blade set having a distinct configuration of said at least one cutting surface, as taught by Conti, in order to allow one device to carry multiple blade sets for different purpose spiral cutting processing. This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.
 Regarding claims 10 and 24, the modified device of Kreb shows that said plurality of interchangeable second blades are mounted to a movable component (the knob 370 and pin 396, Figure 14 of Conti) and connected to said blade plate, said movable component being moved to select one of said plurality of interchangeable second blades. See the modification in claim 9 above.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kreb in view of Pendleton (US 5165610).
Regarding claim 27, Kreb shows all of the limitations as stated in claims above except that a plurality of movable jaws adjacent the opening, the plurality of movable jaws being configured to cooperate to maintain said food item received therein aligned within said opening. 
However, Pendleton shows a cutting device that has a plurality of movable jaws (33-34) adjacent an opening of a chute (31, Figure 4), the plurality of movable jaws being configured to cooperate to maintain an item (21) received therein aligned within said opening.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lid of Kreb to have a plurality of movable jaws (33-34) adjacent an opening of a chute (31, Figure 4), the plurality of movable jaws being configured to cooperate to maintain an item (21) received therein aligned within said opening, as taught by Pendleton, in order to allow firmly hold the item (food) during cutting process. This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument. See the new art, Kreb.
However, if Applicant believes that the claimed invention’s device/method different from the prior art’s device/method or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/1/2022